
	
		III
		110th CONGRESS
		2d Session
		S. RES. 535
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2008
			Mr. Reid (for
			 Mrs. Clinton) (for herself,
			 Mr. Kerry, Mr.
			 Bayh, Mr. Feingold,
			 Mr. Kennedy, Mr. Sanders, and Mr.
			 Casey) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing April 28, 2008, as
		  National Healthy Schools Day. 
	
	
		Whereas over half of schools in the United States have
			 problems linked to indoor air quality;
		Whereas children are more vulnerable to environmental
			 hazards as they breathe in more air per pound of body weight due to their
			 developing systems;
		Whereas children spend an average of 30 to 50 hours per
			 week in school;
		Whereas poor indoor environmental quality is associated
			 with a wide range of problems that include poor concentration, respiratory
			 illnesses, learning difficulties, and cancer;
		Whereas research suggests that children attending schools
			 in poor condition score 11 percent lower on standardized tests than students
			 who attend schools in good condition;
		Whereas an average of 1 out of every 13 school-age
			 children has asthma, the leading cause of school absenteeism, accounting for
			 approximately 14,700,000 missed school days each year;
		Whereas 17 separate studies all found positive health
			 impacts from improved indoor air-quality, ranging from 13.5 percent up to 87
			 percent improvement;
		Whereas our Nation's schools spent approximately
			 $8,000,000,000 on energy costs in the last school year, causing officials to
			 make very difficult decisions on cutting back much needed academic programs in
			 efforts to maintain heat and electricity;
		Whereas healthy and high performance schools designed to
			 reduce energy and maintenance costs, provide cleaner air, improve lighting, and
			 reduce exposures to toxic substances provide a healthier and safer learning
			 environment for children and improved academic achievement and
			 well-being;
		Whereas green and healthy schools save on average $100,000
			 per year on energy costs, enough to hire 2 teachers, buy 200 new computers, or
			 purchase 5,000 new textbooks;
		Whereas converting all the Nation's schools to green
			 schools would reduce carbon dioxide emissions by 33,200,000 metric tons;
		Whereas Congress has demonstrated its interest in this
			 compelling issue by including the Healthy High-Performance Schools Program in
			 the No Child Left Behind Act and the Energy Independence and Security Act of
			 2007; and
		Whereas our schools have the great responsibility of
			 guiding the future of our children and our Nation: Now, therefore, be it
		
	
		That the Senate recognizes April 28,
			 2008, as National Healthy Schools Day.
		
